Filed 09/03/19                                                                                                              Case 18-90029                                                 Doc 934

                                                                                             5
                                                                                         1   Christopher O. Rivas (SBN 238765)
                                                                                             REED SMITH LLP
                                                                                         2   355 South Grand Avenue, Suite 2900
                                                                                             Los Angeles, CA 90071-1514
                                                                                         3
                                                                                             Tel: 213.457.8000
                                                                                         4   Fax: 213.457.8080

                                                                                         5   Attorneys for SBN V Ag I LLC
                                                                                         6

                                                                                         7

                                                                                         8                         UNITED STATES BANKRUPTCY COURT

                                                                                         9                          EASTERN DISTRICT OF CALIFORNIA

                                                                                        10
                      A limited liability partnership formed in the State of Delaware




                                                                                        11   In re                                          Case Nos.    9:18-bk-90029-E-11

                                                                                        12   JEFFERY EDWARD ARAMBEL,                        Chapter 11
     REED SMITH LLP




                                                                                        13                       Debtor.                    Docket No: MF-40
                                                                                        14
                                                                                                                                            REPLY IN SUPPORT OF
                                                                                        15                                                  CONFIRMATION OF PROPOSED PLAN
                                                                                                                                            OF REORGANIZATION
                                                                                        16
                                                                                                                                            Date:            September 10, 2019
                                                                                        17                                                  Time:            10:00 a.m.
                                                                                                                                            Courtroom:       Modesto Division
                                                                                        18                                                                   501 I Street, 6th Floor
                                                                                                                                                             Sacramento, CA
                                                                                        19
                                                                                                                                            Honorable Ronald H. Sargis
                                                                                        20

                                                                                        21

                                                                                        22

                                                                                        23

                                                                                        24

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28

                                                                                                     REPLY IN SUPPORT OF CONFIRMATION OF PROPOSED PLAN OF REORGANIZATION
                                                                                                                                                                   US_ACTIVE-142867150.1-CORIVAS
Filed 09/03/19                                                                                                                   Case 18-90029                                                   Doc 934



                                                                                         1             TO THE HONORABLE BANKRUPTCY COURT AND ALL PARTIES AND

                                                                                         2   THEIR COUNSEL OF RECORD:

                                                                                         3             Secured Creditor SBN V Ag I LLC (“Summit”) respectfully submits this Reply in support

                                                                                         4   of confirmation of the Proposed Plan of Reorganization (the “Plan”), [Docket No. 860], filed by

                                                                                         5   Debtor in Possession, Jeffery E. Arambel (the “Debtor”).

                                                                                         6                                                       I.

                                                                                         7                                             INTRODUCTION

                                                                                         8             This Court is well-aware of the long history of this case, including the numerous concerns

                                                                                         9   raised by not only Summit, which is the largest creditor of this case, but by nearly every other

                                                                                        10   stakeholder in this case at one time or another. Summit will not recite the history of this case in
                      A limited liability partnership formed in the State of Delaware




                                                                                        11   this summary reply, other than to observe that the Plan is the product of very long extended

                                                                                        12   negotiations between the Debtor, Summit, Metropolitan Life Insurance Company (“MetLife”),
     REED SMITH LLP




                                                                                        13   and the other secured and unsecured creditors of this estate, many of whom were asked for their

                                                                                        14   input before the Plan was filed.

                                                                                        15             It is not surprising, then, that many of the concerns raised in the objections that have been

                                                                                        16   filed to the Plan are directly related to the negotiated compromises reflected in the Plan. Summit

                                                                                        17   addresses these more specifically, below. Moreover, Summit joins in the reply filed by the

                                                                                        18   Debtor supporting the Plan and incorporates the arguments made by the Debtor by reference

                                                                                        19   herein.

                                                                                        20             A.     Objection of Dorothy Arnaud, et al.

                                                                                        21             The Objection of Dorothy M. Arnaud, Helen F. Jacobson, Deborah Dewolf; and Garry

                                                                                        22   Dewolf in their various individual and representative capacities (together, the “Filbin Creditors”)

                                                                                        23   sets forth objections to the Plan on the purported basis that the Filbin Creditors wish to be paid

                                                                                        24   “adequate protection payments” on account of their secured claim (the “Filbin Objection”)

                                                                                        25   [Docket No. 909]. The objection should be overruled out of hand based solely on the fact that

                                                                                        26   there is a sufficient equity cushion on the Filbin Creditors’ claims that they are more than

                                                                                        27   adequately protected by the Plan.

                                                                                        28
                                                                                                                                           -1-
                                                                                                        REPLY IN SUPPORT OF CONFIRMATION OF PROPOSED PLAN OF REORGANIZATION
Filed 09/03/19                                                                                                                       Case 18-90029                                                              Doc 934



                                                                                         1            But the Filbin Objection reveals the true motivation of the Filbin Creditors, who seek far

                                                                                         2   more than they are entitled to receive. The Objection primarily targets the “Filbin Available

                                                                                         3   Cash”, which are the remaining cash proceeds of a sale approved by this Court in a related

                                                                                         4   bankruptcy case: Filbin Land & Cattle Co. (Case No. 9:18-bk-90030) (the “Filbin Case”). As

                                                                                         5   this Court may recall, the Filbin Creditors were secured creditors in the Filbin Case and they

                                                                                         6   made every effort to block the sale of very valuable gas station property in the Filbin Case that

                                                                                         7   provided for the full repayment of their secured claim in that case. It was apparent at the sale

                                                                                         8   hearing that the Filbin Creditors were hoping to block the sale of that real property so they could

                                                                                         9   foreclose on it, which was not surprising given the fact that the property sold for a gross sale price

                                                                                        10   of approximately $8.3 million – well in excess of the Filbin Creditors’ secured claim.
                      A limited liability partnership formed in the State of Delaware




                                                                                        11            Summit is and was the sole remaining unsecured creditor in the Filbin Case. In the

                                                                                        12   interests of funding the operations of this bankruptcy case in an orderly fashion post-
     REED SMITH LLP




                                                                                        13   confirmation, Summit has expressed willingness to subordinate their unsecured claims as to

                                                                                        14   certain proceeds (a/k/a the Filbin Available Cash). The Filbin Creditors have no interest in the

                                                                                        15   funds remaining in the Filbin Case, including the Filbin Available Cash. This is particularly true

                                                                                        16   here, where the Filbin Creditors settled any and all claims they had against Filbin Land & Cattle

                                                                                        17   Co., whether known or unknown, the release of which would include any right the Filbin

                                                                                        18   Creditors otherwise had to the excess proceeds from the sale by Filbin Land & Cattle Co.1 [See

                                                                                        19   Filbin Case; Docket No. 500; Settlement Agreement.]

                                                                                        20            It is only now for the first time, after confirmation and closure of the Filbin Case, that the

                                                                                        21   Filbin Creditors have alleged that a Purchase and Sale Agreement (the “PSA”) gives them some

                                                                                        22   right to proceeds in the Filbin Case. Any such hypothetical rights would have been released

                                                                                        23   anyway, but there were no such rights to begin with, because the Filbin Creditors have

                                                                                        24   mischaracterized the PSA. Specifically, the Filbin Creditors provide the Court with a selective

                                                                                        25   block quote from Section 4.2.2 of the PSA to insinuate that the Filbin Creditors have a “right” to

                                                                                        26
                                                                                             1
                                                                                               The fact that the Filbin Creditors “preserved” rights they had against Mr. Arambel, directly, does not confer extra
                                                                                        27   rights to the Filbin Creditors with respect to property owned by Filbin Land & Cattle Co. that the Filbin Creditors
                                                                                             never had.
                                                                                        28
                                                                                                                                                 -2-
                                                                                                       REPLY IN SUPPORT OF CONFIRMATION OF PROPOSED PLAN OF REORGANIZATION
Filed 09/03/19                                                                                                                  Case 18-90029                                                  Doc 934



                                                                                         1   excess proceeds of sale in order to effectuate Section 4.2.4 of the PSA. However, it is the

                                                                                         2   omission of the language from Section 4.2.4 from the Filbin Objection that is most concerning.

                                                                                         3   This is a key omission, since Section 4.2.4 of the PSA provides:

                                                                                         4          “Buyers may encumber the Real Property or a portion thereof with an
                                                                                                    additional deed of trust or deeds of trust so long as the total indebtedness
                                                                                         5          encumbering the Real Property does not exceed 77.5% of the fair market
                                                                                                    value of the Real Property at the time of the encumbrance.”
                                                                                         6

                                                                                         7   [Docket No. 911, Ex. A.]

                                                                                         8          In other words, all that the PSA does is permit the Filbin Creditors to record an

                                                                                         9   additional Deed of Trust against Filbin Land & Cattle Co. to perfect additional notes, including,

                                                                                        10   presumably, the notes that the Filbin Creditors are asserting are owed by this Debtor (Mr.
                      A limited liability partnership formed in the State of Delaware




                                                                                        11   Arambel, as debtor-in-posssesion). However, the simple fact is that the Filbin Creditors filed no

                                                                                        12   additional Deeds of Trust against the real property of Filbin Land & Cattle Co, let alone a Deed of
     REED SMITH LLP




                                                                                        13   Trust securing the notes they are owed in this completely distinct bankruptcy case. Their claim

                                                                                        14   against Filbin Land & Cattle Co. was fully satisfied during the administration of the Filbin Case

                                                                                        15   (and released therein), which has res judicata effect on any claims that the Filbin Creditors had

                                                                                        16   against Filbin Land & Cattle Co.

                                                                                        17          This Court should not countenance the Filbin Creditors’ second attempt to lay special

                                                                                        18   claims to the proceeds of the sale in the Filbin Case, let alone to do so at the expense of the

                                                                                        19   stakeholders of this case, each of whom will ultimately benefit from Summit’s willingness to fund

                                                                                        20   the operations of this estate post-confirmation, including by permitting the estate to use the Filbin

                                                                                        21   Available Cash pursuant to the terms of the Plan.

                                                                                        22          B.      Objection of Benjamin Lopez

                                                                                        23          The chief concern raised by Mr. Lopez appears to be one of “lack of information”, but the

                                                                                        24   Disclosure Statement, which was approved by this Court, and the Plan itself, provides more than

                                                                                        25   sufficient information for Mr. Lopez to understand the treatment being offered to unsecured

                                                                                        26   creditors in the Plan. The fact is that given the amount of the claims of secured creditors in this

                                                                                        27   case, chief of which are MetLife and Summit, that under any normal liquidation scenario

                                                                                        28
                                                                                                                                         -3-
                                                                                                     REPLY IN SUPPORT OF CONFIRMATION OF PROPOSED PLAN OF REORGANIZATION
Filed 09/03/19                                                                                                                 Case 18-90029                                                  Doc 934



                                                                                         1   (including, for example, through a liquidating Chapter 7 trustee), the unsecured creditors of this

                                                                                         2   case would face the prospect of receiving no distributions in this case whatsoever.

                                                                                         3          The value of Mr. Arambel’s real properties in a “free fall” liquidation could be so low that

                                                                                         4   Summit, itself, would be concerned about fully recovering on its claims. It is for this reason that

                                                                                         5   Summit has agreed to fund the administration of this estate for another year-and-a-half: to

                                                                                         6   maximize the sale value of the real estate. The alternative of an orderly Plan process in this case

                                                                                         7   is clearly better than such a liquidation, not only for Summit and the other secured creditors, but

                                                                                         8   also for unsecured creditors and even for equity. Moreover, Summit has agreed – given the time

                                                                                         9   it will take to implement the Plan – to defer recovery on its own claims in an amount up to $3.5

                                                                                        10   million for distribution to unsecured creditors during the implementation of the Plan.
                      A limited liability partnership formed in the State of Delaware




                                                                                        11          Mr. Lopez, who has only recently become involved in this bankruptcy case, likely did not

                                                                                        12   appreciate this special treatment being offered to unsecured creditors. Summit believes that this
     REED SMITH LLP




                                                                                        13   plan is unquestionably better for unsecured creditors than the alternative, and once Mr. Lopez has

                                                                                        14   an opportunity to liquidate his contingent claim, he will benefit from the special treatment being

                                                                                        15   provided to unsecured creditors in this Plan.

                                                                                        16                                                     III.

                                                                                        17                                            CONCLUSION

                                                                                        18          Summit requests that the Court confirm the Plan, as drafted.

                                                                                        19

                                                                                        20   DATED: September 3, 2019                        REED SMITH LLP

                                                                                        21

                                                                                        22                                                   By      /s/ Christopher O. Rivas
                                                                                                                                                  Christopher O. Rivas
                                                                                        23                                                        Attorneys for SBN V Ag I LLC
                                                                                        24

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28
                                                                                                                                         -4-
                                                                                                     REPLY IN SUPPORT OF CONFIRMATION OF PROPOSED PLAN OF REORGANIZATION
